DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is a national stage of PCT/IB2019/000644 filed on 11/23/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: administration device for introducing microbubbles in target region in claims 3-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the limitation “administration device for introducing microbubbles”.  The specification of the present application lack the description of what is the administration device. The specification disclose in paragraph [0040] that  the ultrasound system 100 may include an administration system 126 for parenterally introducing the microbubbles 202 into the patient’s body. It is unclear what is the definition of an administration device or how the administration device is introducing microbubbles into the target region. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “improve” in claim 1 is a relative term which renders the claim indefinite. The term “improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-11, 13-16, and 20-24 are rejected under 35 U.S.C. 102(1) as being anticipated by Vortman et al (US Pub No 2010/0241036).

Regarding claim 1, Vortman teaches a system for generating an ultrasound focus at a target region and receiving signals therefrom, the system comprising (figure 1, element 10, paragraph 0011):
 an ultrasound transducer comprising a plurality of transducer elements (figure 1, element 14, paragraph 0012; The transducer 14 may comprise a multiplicity of individual piezoelectric elements 24 that collectively form a two-dimensional phased transducer array);
 an imaging system for obtaining a plurality of images of the target region and one or more path zones located on beam paths between at least some of the transducer elements and the target region (figure 1, element 20, paragraphs 0020-0021;  the imaging device 20 is configured for obtaining image data of at least a portion of the target region 42 before or while treating the patient 40);
 and a controller, operably coupled to the ultrasound transducer and the imaging system, configured to (figure 1, element 18):
(a) determine at least one tissue characteristic associated with the target region based on the obtained images (paragraphs 0023 and 0047; While planning, the processor 22 may take the tissue data in the pass zone, types of tissues, frequency, mode and focal spot size variation into account when planning the position of the focal spot for a treatment site, the required power level and energy level. The treatment plan is then passed to the controller 18 in the relevant format to allow the controller 18 to perform its tasks….determine one or more characteristics of the target tissue region in the presence of the micro-bubbles);
 (b) determine a plurality of profile parameters associated with each of the transducer elements based at least in part on the determined tissue characteristic (paragraph 0023; the plan will include the location, frequency, duration, and power of the sonication and the position and mode of the focal spot for each treatment site in series of treatment sites….While planning, the processor 22 may take the tissue data in the pass zone, types of tissues, frequency, mode and focal spot size variation into account when planning the position of the focal spot for a treatment site)
 (c) based at least in part on the profile parameters, operate at least first ones of the transducer elements to collectively transmit an ultrasound beam to the target region so as to create a focus thereon (paragraph 0047; the controller 18 is preferably configured to cause the delivery of a first level of ultrasound energy to the target tissue region for a first duration resulting in the generation of micro-bubbles in the target tissue region); and
 (d) based at least in part on the profile parameters, operate at least second ones of the transducer elements to receive acoustic signals from the target region and (paragraph 0049; Alternatively or additionally, the controller 18 may determine the one or more characteristics of the target tissue region, at least in part, based on an acoustic signal from the imploding micro-bubbles received by some of the transducer elements that are defined as receiver elements (it could be designed that all transducer elements will act as receivers) by the controller upon transmitting the first energy level.), in response thereto, adjust operation of the at least first ones of the transducer elements to thereby improve the focus at the target region (paragraph 0048; the second energy level may be determined by the controller 18 by adjusting one or more of a frequency, a phase, and an amplitude of a drive signal used to generate the second energy level in order to achieve a maximum coagulation volume while controlling a coagulation location and/or intensity.).

Regarding claim 2, Vortman teaches the system of claim 1, wherein the profile parameters comprise at least one of a mode of operation, an amplitude, a frequency or a phase associated each of the transducer elements (paragraph 0023; the plan will include the location, frequency, duration, and power of the sonication and the position and mode of the focal spot for each treatment site in series of treatment sites.)

Regarding claim 5, Vortman teaches the system of claim 1, wherein the controller is further configured to cause generation of microbubbles in the target region using the ultrasound transducer, wherein the received signals are reflections from the microbubbles (paragraph 0047; the controller 18 is preferably configured to cause the delivery of a first level of ultrasound energy to the target tissue region for a first duration resulting in the generation of micro-bubbles in the target tissue region; determine one or more characteristics of the target tissue region in the presence of the micro-bubble).

Regarding claim 6, Vortman teaches the system of claim 5, wherein the controller is further configured to detect a cavitation characteristic of the microbubbles based at least in part on the received signals (paragraphs 0047-0049; cause the delivery of a second level of ultrasound energy from the transducer 14 to the target tissue region for a second duration, wherein one or both of the second ultrasound energy level and the second duration are based, at least in part, on the determined one or more characteristics of the target tissue 42 in the presence of the micro-bubbles… the signal generated by imploding micro-bubbles has a specific spectral signature, a peak at 0.5 f where f is the acoustic beam central frequency with white noise around it, so displaying the spectrum of the received signal will identify the presence of the micro-bubbles.).

Regarding claim 7, Vortman teaches the system of claim 6, wherein the cavitation characteristic comprises at least one of a cavitation type or a cavitation location (paragraphs 0047-0049; cause the delivery of a second level of ultrasound energy from the transducer 14 to the target tissue region for a second duration, wherein one or both of the second ultrasound energy level and the second duration are based, at least in part, on the determined one or more characteristics of the target tissue 42 in the presence of the micro-bubbles… the signal generated by imploding micro-bubbles has a specific spectral signature, a peak at 0.5 f where f is the acoustic beam central frequency with white noise around it, so displaying the spectrum of the received signal will identify the presence of the micro-bubbles.).

Regarding claim 8, Vortman teaches the system of claim 5, wherein the controller is further configured to: determine the profile parameters based at least in part on the received signals (paragraphs 0047-0049); and operate the first and second ones of the transducer elements based on the profile parameters (paragraphs 0047-0049).
Regarding claim 9, Vortman teaches the system of claim 1, wherein the imaging system is configured to obtain a second plurality of images of at least one of a first tissue region surrounding the target region or a second tissue region on one of the path zones (paragraph 0029, the imager obtain multiple images of a target region which includes the target tissue as well as other far or close tissues to the target tissues), and the controller is further configured to determine at least a second tissue characteristic associated with the first tissue region and/or the second tissue region based on the obtained second plurality of images (paragraph 0019, the controller characterize the surrounding tissues of the target region as a sensitive/ healthy tissues therefore, different energy intensities are applied to the sensitive tissues).

Regarding claim 10, Vortman teaches the system of claim 9, wherein the controller is further configured to: determine the profile parameters based at least in part on the second tissue characteristic; and adjust operation of the transducer elements based on the determined profile parameters (paragraph 0019, the controller characterize the surrounding tissues of the target region as a sensitive/ healthy tissue therefore, different energy intensities are applied to the sensitive tissues... the controller 18 can generate a drive signal to reduce an energy delivered to the sensitive tissue by one of the transducer elements 24).

Regarding claim 11, Vortman teaches the system of claim 9, wherein the controller is further configured to: predict acoustic paths of ultrasound beams transmitted from the first ones of the transducer elements (paragraph 0023; the plan will include the location, frequency, duration, and power of the sonication and the position and mode of the focal spot for each treatment site in series of treatment sites.); and estimate heating profiles of the first and second regions based at least in part on the second tissue characteristic (paragraphs 0019 and 0036; optimize a therapeutic procedure, the system 10 may be operated to achieve a maximal coagulation rate (coagulated tissue volume/time/energy) in the target tissue 42, while minimizing heating in the surrounding tissue).

Regarding claim 13, Vortman teaches the system of claim 1, wherein at least some of the first ones of the transducer elements are different from at least some of the second ones of the transducer elements (paragraph 0049; some elements act as a receiver only and some acts as transmitters only).

Regarding claim 14, Vortman teaches the system of claim 1, wherein at least some of the first ones of the transducer elements are the same as at least some of the second ones of the transducer elements (paragraph 0049; all elements may act as a receiver or act as transmitters).

Regarding claim 15, Vortman teaches the system of claim 14, wherein the controller is further configured to substantially simultaneously operate the first ones of the transducer elements that are the same as the second ones of the transducer elements (paragraph 0049).

Regarding claim 16, Vortman teaches the system of claim 15, further comprising a spectral filter for filtering the received signals having a frequency of the transmitted ultrasound beam (paragraph 0049).

Regarding claim 20, Vortman teaches the system of claim 1, wherein the controller is further configured to determine a frequency range of the received acoustic signals (paragraph 0049).

Regarding claim 21, Vortman teaches the system of claim 1, wherein the controller is further configured to determine an optimal transmission frequency associated with the first ones of the transducer elements for maximizing an acoustic intensity at the target region (paragraph 0049).

Regarding claim 22, Vortman teaches the system of claim 21, wherein the controller is further configured to determine the frequency range based on a second tissue characteristic associated with an intervening tissue located in at least one of the path zones (paragraph 0019).

Regarding claim 23, Vortman teaches the system of claim 1, wherein the controller is further configured to determine an optimal transmission frequency associated with the first ones of the transducer elements for maximizing an acoustic intensity at the target region (paragraph 0019).

Regarding claim 24, Vortman teaches the system of claim 23, wherein the controller is further configured to determine the optimal transmission frequency based at least in part on the tissue characteristic of the target region and a second tissue characteristic associated with an intervening tissue located in at least one of the path zones (paragraph 0019).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman et al (US Pub No 2010/0241036) in the view of Sumi et al (US Pub No. 2016/0157828).

Regarding claim 3, Vortman teaches the system of claim 1, wherein the received signals are reflections from the microbubbles (paragraph 0047; the controller 18 is preferably configured to cause the delivery of a first level of ultrasound energy to the target tissue region for a first duration resulting in the generation of micro-bubbles in the target tissue region; determine one or more characteristics of the target tissue region in the presence of the micro-bubble).
However, fails to explicitly teach further comprising an administration device for introducing microbubbles into the target region.
Sumi, in the same field of endeavor, teaches an administration device for introducing microbubbles into the target region (paragraph 0705)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Vortman to incorporate the teachings of Sumi to provide an administration device for introducing microbubbles into the target region. Doing so would increase the nonlinear effects in the target region positively as taught within Sumi in paragraph 0705.

Regarding claim 4, Vortman teaches the system of claim 1, wherein the controller is further configured to cause generation of a cloud of microbubbles at the target region using the seed microbubble and the ultrasound transducer, wherein the received signals are reflections from the microbubbles (paragraph 0043).
However, fails to explicitly teach an administration device for introducing a seed microbubble.
Sumi, in the same field of endeavor, teaches an administration device for introducing seed microbubbles (paragraph 0705)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Vortman to incorporate the teachings of Sumi to provide an administration device for introducing seed microbubbles. Doing so would increase the nonlinear effects in the target region positively as taught within Sumi in paragraph 0705.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vortman et al (US Pub No 2010/0241036) in the view of Eyal et al (WO Pub No. 2010/082135).
Regarding claim 12, Vortman teaches the system of claim 11, however fails to explicitly teach wherein the acoustic path prediction and heating profile estimation is performed using a physical model comprising a thermo-acoustic simulation.
Eyal, in the same field of endeavor, teaches wherein the acoustic path prediction and heating profile estimation is performed using a physical model comprising a thermo-acoustic simulation (paragraph 0050).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Vortman to incorporate the teachings of Eyal to provide a physical model comprising a thermo-acoustic simulation. Doing so would help in analyzing the acoustic path and estimate how different regions absorbs different quantities off energy as taught within Eyal in paragraph 0050.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman et al (US Pub No 2010/0241036) in the view of Dianis et al (WO Pub No. 2017/097853).

Regarding claim 17, Vortman teaches the system of claim 14, wherein the first ones of the transducer elements and the second ones of the transducer elements are operated during different time slices (paragraph 0047).
However, fails to explicitly teach a time-division multiplexer.
Dianis, in the same field of endeavor, teaches a multiplexer (page 6, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Vortman to incorporate the teachings of Dianis to provide a multiplexer. Doing so would help in switching between transmission and reception and protects the main beamformer  from high energy transmit signals as taught within Dianis in page 6, last paragraph.
Regarding claim 18, Vortman teaches the system of claim 17, wherein a first time interval of the time slices associated with operation of the first ones of the transducer elements is the same as a second time interval of the time slices associated with operation of the second ones of the transducer elements (paragraph 0047). 
Regarding claim 19, Vortman teaches the system of claim 17, wherein a first time interval of the time slices associated with operation of the first ones of the transducer elements is different from a second time interval of the time slices associated with operation of the second ones of the transducer elements (paragraph 0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793